Citation Nr: 1447072	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  13-34 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 14, 2009, rating decision that granted service-connection for tinnitus and assigned a 10 percent evaluation, effective October 26, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Navy from December 1942 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio.  The Veteran testified at a videoconference hearing held in August 2014, before the undersigned Acting Veterans Law Judge.  The transcript from that hearing is of record and has been reviewed.

The Board has also reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An initial claim for service connection for tinnitus was denied by the RO in July 1981; the Veteran did not appeal that decision.

2.  The Veteran filed an application to reopen his claim for service connection for tinnitus on October 26, 2007.  

3.  In January 2009, the RO found that new and material evidence had been submitted to reopen the Veteran's claim for tinnitus and that there was a basis for allowance; a 10 percent evaluation was assigned effective October 26, 2007, the date of his reopened claim.

4.  The correct facts, as they were known at that time, were before the RO in January 2009, and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The January 2009 rating decision that granted service connection for tinnitus and assigned a 10 percent disability rating effective October 26, 2007, does not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time.  No additions to the record may be considered.



Law and Analysis

The Veteran essentially seeks to reopen the prior final rating decision in January 2009.  

Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  Id.  

The Court of Appeals for Veterans Claims (Court) has provided a three-part test to determine if there was CUE in a prior decision, as follows: (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court has pointed out that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Moreover, merely to aver that there is CUE in a case is not sufficient to raise the issue.  Fugo, 6 Vet. App. at 43 . 

The Court has also consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).  A mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In this case, the Veteran maintains that the service connection should have been granted for tinnitus when the RO first considered the issue in July 1981 (following the Veteran's April 1981 claim for service connection).  He argues that his current tinnitus symptoms are the same ones he had in 1981 when he originally filed his claim.  He later refiled his claim in 2007, based upon the same symptomatology and evidence, which ultimately resulted in the grant of 10 percent disability compensation.  He argues that since the VA had evidence of tinnitus in its possession in 1981, he is therefore entitled to compensation from that point.  

Briefly reviewing the procedural history of this matter, the Veteran was discharged from service in March 1946.  He initially filed a claim for service connection tinnitus in April 1981.  At that time service treatment records were negative for any findings of tinnitus and a private medical opinion dated in April 1980, more than 30 years after discharge from service, was the earliest documentation of tinnitus.  The RO denied service connection in its July 1981 rating decision.  The Veteran did not appeal the decision, and it became final.

The Veteran did not contact VA again until October 26, 2007, when he filed a claim for tinnitus.  Development undertaken in conjunction with that claim resulted in the determination that new and material evidence had been received.  Specifically a November 2008 VA examination report noted the Veteran's reported history of in-service noise exposure.  The examiner concluded that it was as least as likely as not that tinnitus was caused by or a result of military service.  In January 2009, the RO granted service connection for tinnitus, assigning a 10 percent rating, effective October 26, 2007, the date of the Veteran's application to reopen the claim.  

The Veteran then alleged CUE in the July 1981 rating decision, and ultimately appealed the issue to the Board.  In July 2012, the Board determined that CUE did not exist in the July 1981 rating decision.  There has been no allegation or finding of CUE in the July 2012 Board decision.  

It appears that the argument now advanced by the Veteran is that he is entitled to an earlier effective date based on CUE in the January 2009 rating decision.  The governing law at the time of that rating decision provided that except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For disability compensation stemming from direct service connection, the effective date will be the day following separation from active service or date entitlement arose if claim is received within 1 year of separation from active service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2)(r).  

The Board finds that because the January 2009 denial is a final decision, the claim upon which that decision was based cannot serve as the basis for assignment of an effective date for a subsequent award of service connection.  Here, the date of receipt of the claim to reopen is October 26, 2007 and the date that entitlement arose is April 1980, the date that the treatment record providing a diagnosis of tinnitus, was received by VA.  Thus, the proper effective date is the later of the two dates, is October 26, 2007.  In considering the evidence of record under the laws and regulations as set forth above, the Board finds that October 26, 2007, is the correct date for the grant of service connection for tinnitus.  [As indicated above, the effective date of a reopened claim is the date of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2)(r)].  Since the currently assigned effective date of October 26, 2007, represents the earliest date the RO received notice of the Veteran's most recent intent to reopen his tinnitus claim (following the prior final denial of that claim), there simply is no legal authority to assign an earlier effective date.  

With all due respect for the Veteran's belief in the validity of his claim, the Board is constrained by the law and regulations described above governing the establishment of effective dates for the award of compensation.  In short, the Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the January 2009 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time, or that any such error or omission was outcome determinative.  As such, CUE in the January 2009 rating decision has not been established, and that rating decision-which failed to assign an effective date earlier than October 26, 2007, for an award of a 10 percent evaluation for service-connected tinnitus-remains final.


ORDER

The appeal is denied.  



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


